DETAILED ACTION
This action is in response to applicant's amendment filed 10/17/22.
The examiner acknowledges the amendments to the claims. 
Claims 1-2, 4-5, 7-11, 13, 16-19, 21-23 are pending in this application.
It is noted that claim 23 is new, even though it labeled as “previously presented”.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The prior art rejection of claims 1-2, 4-5, 7-11, 13, 16-19, 21-22 have been withdrawn in response to Applicant’s amendments to the claims.  However, new grounds of double patenting rejections are set forth below for claims 1-2, 4-5, 7-11, 13, 16-19, 21-23.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-5, 7-11, 13, 16-19, 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-6 of U.S. Patent No. 9,681,915 in view of Leather (U.S. Pat. No. 4,493,321).  
It is clear that elements of the application claims are to be found in the patent claims, except for features that are obvious such as the two arms distally taper in cross-section, and the blade having longitudinal sides generally aligned with a longitudinal axis of the catheter, and the two arms, when aligned with their longitudinal axes in parallel have outer perimeters spaced apart a distance no greater than a cross-sectional diameter of the base section and are configured to direct a septum between the arms toward a cutting surface of the cutting component.  In the same field of art, namely cutting catheters, Leather teaches in Figure 1 and 3, two arms (see annotated Figure 1 above; see two sides of cutting blade support 10 on either side of blade 7) that distally taper in cross-section (see wider proximal portion of blade support 10 surrounding blade 7 that distally tapers to two protrusions 11 at the distal end of blade support 10; see col. 4, lines 52-56), and the blade having longitudinal sides generally aligned with a longitudinal axis of a catheter (see Leather Figures 1 and 3, showing blade 7 having longitudinal sides, encased within blade support 10), and the two arms, when aligned with their longitudinal axes in parallel, have an overall cross-sectional diameter no greater than a cross-sectional diameter of the base section (see Leather Figures 1 and 3, showing two arms of cutting blade support 10 on either side of blade 7, that are aligned in parallel and outer perimeters spaced apart no greater than portion of blade support 10 proximal to arms), and the two arms, when aligned with their longitudinal axes in parallel, are configured to direct a septum between the arms toward a cutting surface of the cutting component, and the cutting component is configured to cut the septum (see Figure 3 of Leather showing blade 7 within blood vessel and capable of cutting through septum tissue).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patent claims to have distally tapered arms aligned in parallel and no greater than a cross-sectional diameter of the base section as claimed, as taught by Leather, since tapering and having a configuration with aligned arms serve to facilitate passage of the catheter through a body lumen and through tissue being cut (see Leather; col. 4, lines 52-56).

Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-6 of U.S. Patent No. 9,681,915 in view of Leather (U.S. Pat. No. 4,493,321), as applied to claim 21 above, and further in view of Paul, Jr. et al., hereinafter “Paul” (U.S. Pub. No. 2005/0192606). 
It is clear that elements of the application claims are to be found in the patent claims, as discussed above, except for features that are obvious such as said first proximal section and said third section are circular in cross section and said second section is semi-circular in cross-section.  Paul teaches in paragraph [0047] portions of a catheter base section and arms being circular in cross-section and semi-circular in cross-section (curved or U-shaped). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patent claims to have the first proximal section and said third section being circular in cross section and said second section being semi-circular in cross-section as an obvious matter of design choice, since Applicant has not disclosed that having each section with the particular cross-sectional shapes solves any stated problem or is for any particular purpose (see paragraph [0061] of present application publication) and it appears that the invention would perform equally well with the cross-sectional shapes.

Claims 1-2, 4-5, 7-11, 13, 16-19, 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-7 of U.S. Patent No. 10,610,295 in view of Leather (U.S. Pat. No. 4,493,321). 
It is clear that elements of the application claims are to be found in the patent claims, except for features that are obvious such as the two arms distally taper in cross-section, and the blade having longitudinal sides generally aligned with a longitudinal axis of the catheter, and the two arms, when aligned with their longitudinal axes in parallel are configured to direct a septum between the arms toward a cutting surface of the cutting component. In the same field of art, namely cutting catheters, Leather teaches in Figure 1 and 3, two arms (see annotated Figure 1 above; see two sides of cutting blade support 10 on either side of blade 7) that distally taper in cross-section (see wider proximal portion of blade support 10 surrounding blade 7 that distally tapers to two protrusions 11 at the distal end of blade support 10; see col. 4, lines 52-56), and the blade having longitudinal sides generally aligned with a longitudinal axis of a catheter (see Leather Figures 1 and 3, showing blade 7 having longitudinal sides, encased within blade support 10), and the two arms, when aligned with their longitudinal axes in parallel, are configured to direct a septum between the arms toward a cutting surface of the cutting component, and the cutting component is configured to cut the septum (see Figure 3 of Leather showing blade 7 within blood vessel and capable of cutting through septum tissue).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patent claims to have distally tapered arms aligned in parallel as claimed, as taught by Leather, since tapering and having a configuration with aligned arms serve to facilitate passage of the catheter through a body lumen and through tissue being cut (see Leather; col. 4, lines 52-56).

Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-7 of U.S. Patent No. 10,610,295 in view of Leather (U.S. Pat. No. 4,493,321), as applied to claim 21 above, and further in view of Paul, Jr. et al., hereinafter “Paul” (U.S. Pub. No. 2005/0192606). 
It is clear that elements of the application claims are to be found in the patent claims, as discussed above, except for features that are obvious such as said first proximal section and said third section are circular in cross section and said second section is semi-circular in cross-section.  Paul teaches in paragraph [0047] portions of a catheter base section and arms being circular in cross-section and semi-circular in cross-section (curved or U-shaped). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patent claims to have the first proximal section and said third section being circular in cross section and said second section being semi-circular in cross-section as an obvious matter of design choice, since Applicant has not disclosed that having each section with the particular cross-sectional shapes solves any stated problem or is for any particular purpose (see paragraph [0061] of present application publication) and it appears that the invention would perform equally well with the cross-sectional shapes.

Allowable Subject Matter
Claims 1-2, 4-5, 7-11, 13, 16-19, and 21-23 would be allowable if a Terminal Disclaimer is filed to overcome the double patenting rejections set forth in the office action.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record, alone or in combination, teaches or renders obvious a septotomy catheter including, inter alia, a cutting component being a flat electrode plate or blade energized by radiofrequency current, entirely insulated except for a distalmost portion that is uninsulated and resembles a wire or rod spanning two arms and being generally perpendicular to a longitudinal axis of the catheter.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771